IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRADLEY JOHN BELLISARIO,                                 No. 84128
                Appellant,
                vs.
                                                                                      FILE
                EMILY BELLISARIO,
                                                                                      SEP 1 6 2022
                Respondent.
                                                                                  ELEASETH A. BROWN
                                                                                CLER OF SUPREME COU

                                     ORDER AFFIRMING IN PART,                   BY
                                                                                       ÐERIFY CLERKI
                                 REVERSING IN PART, AND REMANDING
                             This is an appeal from a district court divorce decree. Eighth
                Judicial District Court, Family Court Division, Clark County; Mary D.
                Perry, Judge.'
                             The parties were married for seven years and have three
                children together.   Appellant owned his own law practice but stopped
                practicing during the divorce proceedings and his law license was
                temporarily suspended.2 During the proceedings, the district court entered
                orders (1) deeming appellant a vexatious litigant and (2) limiting
                appellant's ability to present evidence at trial due to his failure to comply
                with discovery rules and orders.      Appellant was incarcerated and not
                present in court when the divorce trial took place.        After considering
                respondent's testimony and evidence, the district court entered the divorce
                decree, which appellant now challenges.
                             Appellant first argues that the district court violated his due
                process rights by conducting the divorce trial without him being present.
                We disagree. See Callie v. Bowling, 123 Nev. 181, 183, 160 P.3d 878, 879



                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted in this appeal.

                      2After the divorce decree was entered, appellant was disbarred from
                the practice of law in Nevada. In re Discipline of Bellisario, No. 84144, 2022
SUPREME COURT
        OF      WL 1056122 (Nev. April 7, 2022) (Order of Disbarment).
     NEVADA


(0} 1947A
                                                                                     A? -p,or iv
                (2007) (explaining that procedural due process requires a party to have
                notice and an opportunity to be heard and providing that this court reviews
                a constitutional challenge based on procedural due process de novo).
                Appellant had notice of the divorce trial and never sought a continuance.
                Thus, we cannot conclude that the district court violated his due process
                rights by conducting the trial on the noticed trial date.3
                             Second, appellant contends that the district court erred in
                deerning him a vexatious litigant. The district court properly considered
                the four-factor analysis before entering the order, Jones v. Eighth Judicial
                District Court, 130 Nev. 493, 496, 330 P.3d 475, 477 (2014) (providing that

                before a party can be declared a vexatious litigant, the district court must
                (1) provide notice of and an opportunity to oppose the vexatious litigant
                declaration; (2) create a record of why the restrictive order is warranted;
                "(3) make substantive findings as to the frivolous or harassing nature of the
                litigant's actions;" and (4) narrowly tailor the restrictions), and the record
                supports the district court's findings.      Appellant filed a multitude of

                meritless motions, notices, and oppositions, which mostly contained copied
                and pasted recitations of facts and law already considered and rejected by
                the court.   Additionally, appellant filed harassing civil lawsuits against
                respondent, respondents' attorneys and, two of the therapists treating the
                parties' minor child. Because those civil lawsuits arose out of the divorce
                action, the district court properly considered them in deciding the vexatious
                litigant motion. Additionally, appellant had notice of the motion and the
                district court narrowly tailored the restrictions placed on appellant's filings.



                      3To the extent appellant ties his due process argument to his pending
                criminal charges, we conclude that argument lacks merit as appellant
                points to no authority requiring a district court to continue a divorce case
SUPREME COURT
                when one of the parties is facing criminal charges.
        OF
     NEVADA
                                                       2
(0) 1947A
                Thus, we conclude the district court did not err in deeming appellant a
                vexatious litigant.
                            Third, appellant argues that the district court abused its

                discretion in calculating his child support obligation by imputing an income
                to him while his law license was suspended and without specifically
                considering the NAC 425.125 factors. The district court imputed an income
                to appellant without first finding that appellant was underemployed or
                unemployed without good cause, as required by NAC 425.125(1). Further,
                the district court's order contains no findings on the factors in NAC
                425.125(2) that must be considered before imputing an income to a party.
                While a district court has wide discretion in child support matters, we are
                unable to determine if the district court properly exercised its discretion
                under these circumstances.4 See Noble v. Noble, 86 Nev. 459, 464, 470 P.2d
                430, 433 (1970) (reversing a district court's child support decision because
                it failed to make supporting findings and the record was unclear to imply
                such, and remanding for it to make sufficient findings), overruled on other
                grounds by Westgate v. Westgate, 110 Nev. 1377, 887 P.2d 737 (1994).
                Accordingly, we reverse the decree as to the child support determination
                and remand for the district court to make sufficient factual findings under
                NAC 425.125.



                      4To the extent appellant argues that the district court's child custody
                order must be reversed because the visitation schedule lacks specificity, we
                disagree. The order is sufficiently specific considering the circumstances
                present at the time. Additionally, the order permits appellant to seek
                modification as soon as he completes his psychological evaluation.

                       Further, we are not persuaded by appellant's argument that the
                district court improperly extended the temporary protective order (TPO), as
                motion practice and a hearing concerning the TPO occurred after the
SUPREME COURT
                January 25 hearing and before the extension of the TPO.
        OF
     NEVADA
                                                     3
(0) 1947A
                                   Fourth, appellant contends that the district court abused its
                      discretion when it awarded respondent spousal support without making

                      statutory factual findings. We agree. See Klabacka v. Nelson, 133 Nev. 164,
                      178-79, 394 P.3d 940, 952 (2017) (providing that this court reviews a district
                      court's decision concerning spousal support for an abuse of discretion). NRS
                      125.150(9) lists factors the district court must consider before awarding
                      spousal support.   Nothing in the record indicates that the district court

                      considered these factors before awarding respondent spousal support.
                      Thus, we reverse the spousal support portion of the decree and remand for
                      the district court to make sufficient factual findings under NRS 125.150(9).5
                      We affirm all other aspects of the divorce decree.
                                   It is so ORDERED. 6




                                               Parraguirre


                                                  J.                                          Sr.J.
                      Cadish                                      Gibbo




                      cc:   Hon. Mary D. Perry, District Judge, Family Court Division
                            Law Practice, Ltd.
                            Roberts Stoffel Family Law Group
                            Eighth District Court Clerk



                            5To the extent appellant argues the district court abused its discretion
                      in awarding respondent attorney fees and costs for the entire case, that
                      issue is not properly before us, as the district court had not yet made a final
                      ruling on fees and costs when appellant filed his notice of appeal.

                            6The   Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT         decision of this matter under a general order of assignment.
      OF
   NEVADA
                                                             4
  I947A    •447P:D.